445 F.2d 851
Emory BOWENS, Petitioner-Appellant,v.Clarence JONES, Sheriff, Dallas County, Texas, Respondent-Appellee.
No. 71-1382 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 13, 1971.
Rehearing Denied August 30, 1971.

Appeal from the United States District Court for the Northern District of Texas; William M. Taylor, Jr., District Judge.
W. John Allison, Jr., Dallas, Tex., for petitioner-appellant.
Henry Wade, Dist. Atty., John B. Toole, Asst. Dist. Atty., Dallas, Tex., Crawford C. Martin, Atty. Gen. of Texas, Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Robert Darden, Asst. Attys. Gen., Austin, Tex., for respondent-appellee.
Before WISDOM,** COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The appellant, Emory Bowens, was convicted of a second offense for driving a motor vehicle while intoxicated. He was sentenced to imprisonment for 180 days and to pay a fine of $250. The Texas Court of Criminal Appeals affirmed, Bowens v. State, 441 S.W.2d 529.


2
The complaint in habeas corpus is that the conviction was so devoid of evidentiary support as to violate due process of law.


3
The Texas Courts and the United States District Court have found and held to the contrary. That result is amply supported by the record.


4
The judgment denying the writ is, therefore,


5
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


**
 Judge Wisdom participated in the decision to place this case on the Summary Calendar and to affirm the judgment of the court below. He did not participate in the preparation or rendition of this opinion, 28 U.S.C., § 46(d)